Citation Nr: 0619975	
Decision Date: 07/10/06    Archive Date: 07/21/06

DOCKET NO.  04-19 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for abdominal scarring.

2.  Entitlement to an initial compensable evaluation for a 
laminectomy scar.

3.  Entitlement to an initial evaluation in excess of 10 
percent for a pleural effusion.

4.  Entitlement to an initial evaluation in excess of 50 
percent for diverticulosis.

5.  Entitlement to an evaluation in excess of 10 percent for 
diverticulosis beginning June 21, 1996.

6.  Entitlement to an initial evaluation in excess of 40 
percent for a ventral hernia.

7.  Entitlement to a compensable evaluation for the ventral 
hernia beginning November 1, 2000.

8.  Entitlement to restoration of housebound benefits.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service from January 1966 to October 
1967.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision and 
from a May 2003 rating decision.  Both of these rating 
decisions were issued by the San Juan, Puerto Rico Regional 
Office (RO) of the Department of Veterans Affairs (VA).

The initial pleural effusion rating issue and the 
diverticulosis rating in excess of 10 percent issue are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The appellant's abdominal scarring does not exceed 72 
square inches in area or 465 square centimeters in area.

2.  Based on the clinical findings of record, the laminectomy 
scar is tender to palpation.

3.  The appellant has not experienced severe ulcerative 
colitis with numerous attacks a year and malnutrition with 
his health only fair during remissions.

4.  The appellant's ventral hernia is equivalent to a large 
hernia and/or it would not be supported by a belt under 
ordinary conditions.

5.  At no time does the clinical evidence of record reveal 
the existence of a massive persistent ventral hernia with 
severe diastasis of recti muscle or extensive diffuse 
destruction or weakening of muscular and fascial support of 
the abdominal wall so as to be inoperable.

6.  As of November 1, 2000, the criteria for housebound 
status continued to be satisfied.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation in 
excess of 20 percent for the abdominal scarring have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.321, Part 4, 4.1, 4.2, 4.7, 4.31, 
4.118, Diagnostic Code 7801 (2005).

2.  The criteria for an initial compensable evaluation of 10 
percent, but no more, are met for the laminectomy scar.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.321, Part 4, 4.1, 4.2, 4.7, 4.31, 4.118, 
Diagnostic Code 7804 (2005).

3.  The criteria for an initial evaluation in excess of 50 
percent for the diverticulosis disability have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 
4.10, 4.112, 4.114, Diagnostic Codes 7301, 7319, 7323, 7327 
(2005).

4.  The criteria for an initial evaluation in excess of 40 
percent for the ventral hernia disability for the period from 
February 23, 1994 to September 12, 2000 have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 
4.114, Diagnostic Code 7339 (2005).

5.  The criteria for an evaluation of 40 percent, but not 
more, for the ventral hernia disability for the period 
beginning November 1, 2000 have been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.114, 
Diagnostic Code 7339 (2005).

6.  The criteria for restoration of an award of special 
monthly compensation based on being housebound have been met.  
38 U.S.C.A. §§ 1114(s), 5102, 5103, 5103A, 5107, 7104(c) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.350 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  VA must notify the appellant of evidence 
and information necessary to substantiate his claims and 
inform him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. § 3.159(b)); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The appellant was notified of the information necessary to 
substantiate his increased rating claims by the rating 
decisions dated in January 2003, and May 2003, plus the April 
2004 Statement of the Case (SOC).  In the rating decisions 
and the SOC, the RO informed the appellant about what was 
needed to establish entitlement to an increased initial 
evaluation for the abdominal scar, laminectomy scar, 
diverticulosis and ventral hernia disabilities.  Therefore, 
VA has no outstanding duty to inform the appellant that any 
additional information or evidence is needed. 

Even if the appellant was not provided with all of the 
required notice until after the RO had adjudicated the 
appellant's claims, "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini v. Principi, 18 Vet. App. 112, 122 (2004).  
Consequently, the Board does not find that any late notice 
under the VCAA requires remand to the RO.  Nothing about the 
evidence or any response to any notification suggests that 
the case must be re-adjudicated ab initio to satisfy the 
requirements of 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002 & Supp. 2005) or the implementing regulations found at 
38 C.F.R. § 3.159 (2005).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 66 Fed. Reg. 45,620, 
45,630-31 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159(c), (d)).  Here, VA and private medical records were 
obtained and associated with the claims file.  The appellant 
was afforded VA medical examinations.  The appellant was 
informed about the kind of evidence that was required and the 
kinds of assistance that VA would provide.  The appellant did 
not provide any information to VA concerning available 
treatment records that he wanted the RO to obtain for him 
that were not obtained.  The appellant was given more than 
one year in which to submit evidence after the RO gave him 
notification of his rights under the pertinent statute and 
regulations.  Therefore, there is no duty to assist or notify 
that is unmet.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  

Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Although the RO did not advise the veteran of such 
information, the entire period from the date of the 
appellant's initial evaluation until the present is under 
appellate review.  The appellant was also provided with 
notice as to the clinical findings needed for higher 
evaluations for scar, diverticulosis and hernia disabilities, 
as well as the assistance VA would provide.  Proceeding with 
this matter in its current procedural posture would not 
therefore inure to the appellant's prejudice.  Therefore, 
there is no duty to assist that was unmet and the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).

All relevant facts with respect to the claims addressed in 
the decision below have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

The Merits of the Claims

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

I.  Increased initial ratings

Disability evaluations are determined by the application of 
a schedule of ratings that is based upon an average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. §§ 4.3, 4.7.  In addition, 
the Board will consider the potential application of the 
various other provisions of 38 C.F.R., Parts 3 and 4, 
whether they were raised by the appellant or not, as well as 
the entire history of the veteran's disability in reaching 
its decision, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991). 

In the evaluation of service-connected disabilities, the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a rating 
which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.41.

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

The appellant appealed the initial evaluations assigned for 
the scarring disabilities, as well as the initial evaluations 
assigned for the diverticulosis and ventral hernia 
disabilities addressed here.  The Court held, in Fenderson v. 
West, 12 Vet. App. 119 (1999), that evidence to be considered 
in the appeal of an initial assignment of a rating disability 
was not limited to that reflecting the then-current severity 
of the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In that decision, the Court also discussed the 
concept of "staging" ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the period(s) in question.  The issues 
before the Board is consequently taken to include whether 
there is any basis for a higher rating for each of the 
disabilities in question at any pertinent time, to include 
whether a higher rating currently is in order.

A.  Scars

The appellant underwent a VA scar examination in May 2003.  
He complained of tenderness at the site of the ventral hernia 
surgery scar.  On physical examination, there was no 
suppuration of any scar; nor was any scar unstable.  There 
was a scar running from the xyphoid process to beneath the 
umbilicus for a distance of 13 centimeters (cm); at the level 
of the umbilicus, the scar was 10 cm in width.  There was a 
scar under the umbilicus that was 17 cm by 1.5 cm.  At the 
end of that scar, and going up vertically, was another 11 cm 
by 1.5 cm scar.  This abdominal scarring had areas of 
adhesion to the underlining tissues.  The abdominal scarring 
was tender to palpation, deep, rough, irregular, depressed 
and keloid.  The appellant also had a lumbar surgical scar 
that was 11 cm by 0.5 cm.  There were no adhesions of this 
scar.  The lumbar scar was flat, superficial, smooth and 
without keloid.  The lumbar scar was also tender to 
palpation.  There was no limitation of motion or other 
function caused by any of these scars.

Under the current regulations concerning the rating of scars, 
Diagnostic Code 7801 provides that scars other than head, 
face, or neck, that are deep or that cause limited motion 
will be rated 10 percent disabling if the area exceeds 39 
square cm.  A 20 percent evaluation will be assigned if the 
area exceeds 77 square cm.  If the area involved exceeds 465 
square cm., a 30 percent evaluation will be assigned.  A 40 
percent disability will be warranted if the area exceeds 929 
square. cm.  Diagnostic Code 7802 pertains to scars, other 
than head, face, or neck, that are superficial and that do 
not cause limited motion.  Specifically, under Diagnostic 
Code 7802, a 10 percent rating is warranted for an area or 
areas of 144 square inches (929 square cm.) or greater.  
Under Diagnostic Code 7803, a 10 percent rating is warranted 
for unstable superficial scars.  Under Diagnostic Code 7804, 
a 10 percent rating is warranted for superficial scars that 
are painful on examination.  38 C.F.R. § 4.118.

The notes pertaining to these regulations (re-numbered) are 
shown below:

(1) Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with 38 C.F.R. § 4.25.

(2) A deep scar is one associated with underlying soft tissue 
damage.

(3) A superficial scar is one not associated with underlying 
soft tissue damage.

(4) An unstable scar is one where, for any reason, there is 
frequent loss of covering of skin over the scar. 

Scars may also be rated on limitation of function of the 
affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805.

The medical evidence of record demonstrates that the total 
area of the appellant's abdominal scarring does not exceed 72 
square inches (465 square centimeters).  The abdominal 
scarring is all located on the same side of the trunk and is 
essentially connected; therefore, the scarring need not be 
separately rated as described in Diagnostic Code 7801 Note 1.  
Because the findings for the next higher evaluation are not 
shown in the clinical evidence of record, and because no 
limitation of motion or function of any affected part has 
been demonstrated in the clinical evidence of record, an 
initial evaluation in excess of 20 percent for the abdominal 
scarring disability is not warranted.  See 38 C.F.R. § 4.118.

By definition, the word tender means 'painful'.  See The 
American Heritage Dictionary, 1252 (2nd college ed., 1982).  
After a review of the evidence, the Board finds that an award 
of a 10 percent evaluation for the tender laminectomy scar is 
warranted; however, there is no basis for a higher than 10 
percent rating.  Limitation of function of the lumbar spine 
or the trunk due to the laminectomy scar has not been 
clinically demonstrated.  There is no clinical indication 
that the laminectomy scarring has resulted in underlying soft 
tissue damage or that the area of the scar exceeds 12 square 
inches (77 square cm).  In addition, the laminectomy scar 
does not exceed 39 square cm. in area.  As such, the current 
10 percent rating is appropriately assigned for superficial 
and painful scarring but a higher rating is not warranted 
because limitation of motion or function due to the scar has 
not been demonstrated.  Therefore, an initial evaluation in 
excess of 10 percent is not available for the lumbar spine 
scarring.  See 38 C.F.R. § 4.118.

B.  Diverticulosis

The appellant underwent a VA medical examination in August 
2002; the examiner reviewed the claims file.  The examiner's 
review of the record revealed that the appellant had 
undergone a celiotomy and a right hemicolectomy due to a 
perforated diverticulum and pericolic abscess in May 1993.  
The appellant underwent a resection of the perforated small 
bowel segment with an end-to-end anastomosis.  In November 
1993, the appellant was again hospitalized and found to have 
generalized peritonitis.  The appellant said that he lost 
weight after this procedure.  In January 1994, the appellant 
was hospitalized for an abdominal abscess; this abscess was 
drained.  A January 1994 progress note indicates that the 
appellant had a good appetite and normal stool production.  
The hospital discharge summary indicates that the appellant's 
course in the hospital was uneventful and that he was 
recovered at discharge and able to engage in full activity 
with a regular diet.  A June 1995 VA surgery clinic note 
indicates that the appellant said he was feeling well and 
that he wanted to lose some weight before he had surgery to 
repair the ventral hernia.  

Under 38 C.F.R. § 4.114, Diagnostic Code 7327, diverticulitis 
is to be rated as irritable colon syndrome (Diagnostic Code 
7319), peritoneal adhesions (Diagnostic Code 7301), or 
colitis, ulcerative (Diagnostic Code 7323), depending on the 
predominant disability picture.  The appellant was assigned 
an initial evaluation 50 percent under Diagnostic Code 7301; 
this is the highest rating available under Diagnostic Code 
7301.  In order for a higher evaluation to be assigned, the 
clinical evidence of record needs to show the existence of 
severe ulcerative colitis with numerous attacks a year and 
malnutrition, the health only fair during remissions 
(Diagnostic Code 7323).  However, no such clinical findings 
are of record and therefore, an initial evaluation in excess 
of 50 percent for the appellant's diverticulosis is not 
warranted.

C.  Ventral hernia

A 40 percent rating for the ventral hernia disability was 
assigned as of the date of the original grant of service 
connection.  Thereafter, a noncompensable rating was assigned 
for the period from November 1, 2000 onward.  As such, the 
guidance of Fenderson v. West, 12 Vet. App. 119 (1999) is for 
application.  The Board has therefore listed the rating issue 
on the title page as two separate staged ratings, starting 
with the initial rating.  (A temporary total rating was 
assigned from September 13, 2000, to October 25, 2000, under 
the provisions of 38 U.S.C.A. § 4.30.  This period will not 
be addressed because a rating higher than 100 percent is not 
assignable.)

The appellant underwent a VA medical examination in August 
2002.  He complained of pain in the area of the hernia 
repair.  The examiner reviewed the claims file and examined 
the appellant.  The examiner thereafter rendered a diagnosis 
of status post incisional ventral hernia repair with 
prosthetic mesh.  

The RO has rated the appellant's ventral hernia under 
Diagnostic Code 7339.  Under that Code, a zero percent 
evaluation is assigned for postoperative wounds that are 
healed with no disability, and a belt for support not 
indicated.  A 20 percent evaluation is warranted for a 
ventral hernia that is small, not well supported by belt 
under ordinary conditions, or for a healed ventral hernia or 
post operative wounds with weakening of abdominal wall and 
indication for a supporting belt.  A 40 percent evaluation is 
warranted for a large hernia, not well supported by belt 
under ordinary conditions.  A 100 percent evaluation is 
warranted for a massive hernia, ventral, persistent, severe 
diastasis of recti muscle or extensive diffuse destruction or 
weakening of muscular and fascial support of the abdominal 
wall so as to be inoperable.  38 C.F.R. § 114, Diagnostic 
Code 7339.

For the period prior to September 13, 2000, the appellant's 
ventral hernia disability was rated as 40 percent disabling.  
The clinical evidence of record does not reveal the existence 
of a massive hernia, ventral, persistent, severe diastasis of 
recti muscle or extensive diffuse destruction or weakening of 
muscular and fascial support of the abdominal wall so as to 
be inoperable.  In fact, the appellant was able to undergo a 
ventral hernia repair on September 13, 2000.  Without such 
clinical findings, an initial evaluation in excess of 40 
percent is not warranted.  Diagnostic Code 7339.

The appellant was in receipt of a 100 percent evaluation from 
September 13, 2000, until October 31, 2000, based on his need 
for surgical repair of the ventral hernia and the need for 
convalescence.  Thereafter, the appellant still experienced 
problems in the area of the incisional hernia repair, as 
evidenced by the August 2002 VA examination report.  The 
Board finds that the evidence of record warrants a 
continuation of the initial 40 percent evaluation.  The 
August 2002 VA medical examination demonstrated that the 
appellant's ventral hernia was held in place by the 
surgically inserted prosthetic mesh - essentially an 
implanted permanent belt required because the appellant's 
disability is the equivalent of a large hernia and/or because 
it would not be supported by a belt under ordinary conditions 
and hence the need for a permanent prosthetic device.  
Consequently, the Board finds that, with application of the 
provisions of 38 C.F.R. § 4.7, a 40 percent rating is 
warranted.  However, because the clinical evidence of record 
does not reveal the existence of a massive hernia, ventral, 
persistent, severe diastasis of recti muscle or extensive 
diffuse destruction or weakening of muscular and fascial 
support of the abdominal wall so as to be inoperable, a 
higher evaluation is not warranted.

D.  Extraschedular evaluation

Notwithstanding the above discussion, a rating in excess of 
the assigned schedular evaluation for the scar disabilities, 
the diverticulosis disability and the ventral hernia 
disability may be granted when it is demonstrated that the 
particular disability presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  See 38 C.F.R. 
§ 3.321(b)(1).  The Board finds no evidence that any one of 
the appellant's service-connected disabilities at issue has 
presented such an unusual or exceptional disability picture 
at any time as to require consideration of an extraschedular 
evaluation pursuant to the provisions of 38 C.F.R. 
§ 3.321(b).  The schedular rating criteria are designed to 
compensate for average impairments in earning capacity 
resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of 
disability specified [in the rating schedule] are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability."  38 C.F.R. § 4.1.

The Board finds that there is no evidence that any one of the 
schedular evaluations in this case is inadequate.  As 
discussed above, there are higher ratings for each one of the 
disabilities, but the required manifestations have not been 
shown in this case.  The Board further finds that no evidence 
has been presented suggesting an exceptional disability 
picture in this case.  The appellant has not required any 
hospitalization for the scarring since August 2002, and he 
has not demonstrated marked interference with employment 
caused by the abdominal scarring disability or by the 
laminectomy scar disability, the diverticulosis disability or 
the ventral hernia disability.  The appellant has not offered 
any objective evidence of any symptoms due to the scarring 
disabilities or the diverticulosis disability or the ventral 
hernia disability that are not contemplated by the rating 
criteria.  Consequently, the Board concludes that referral of 
this case for consideration of the assignment of an 
extraschedular rating for any one of these disabilities is 
not warranted.  See Floyd v. Brown, 8 Vet. App. 88, 96 
(1996); Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996).

II.  Housebound benefits

A housebound rating is warranted when a veteran has a 
service-connected disability rated as total, and (1) has 
additional service-connected disability or disabilities 
independently ratable at 60 percent or more; or (2) by reason 
of such veteran's service-connected disability or 
disabilities is permanently housebound.  38 U.S.C.A. 
§ 1114(s).  By a rating decision dated in January 2003, 
special monthly compensation was granted, effective from 
February 1994, based on the veteran having met the statutory 
requirements for payment of housebound benefits.  In granting 
entitlement to the housebound rate, the RO determined that 
the appellant had a single service-connected disability rated 
as 100 percent (right hip (70%) plus left hip (70%) plus 
lumbar spine (60%)), and that he had additional service 
connected disabilities independently ratable as 60 percent or 
more (diverticulosis (50%) plus ventral hernia (40%) plus 
pleural effusion (10%)), thereby warranting entitlement to 
special monthly compensation.

The RO also effected a termination of the special monthly 
compensation at the housebound rate, effective November 1, 
2000, based on the assignment of a noncompensable evaluation 
for the ventral hernia disability as of that date.  However, 
as a result of the Board's decision above, the rating for the 
ventral hernia disability is established as 40 percent from 
February 23, 1994 to the present (excepting the brief period 
of 100 percent benefits assigned in 2000 under 38 C.F.R. 
§ 4.30).  Thus the combined evaluation for the abdominal 
disabilities would be diverticulosis (50%) plus ventral 
hernia (40%) plus abdominal scarring (20%) plus pleural 
effusion (10%) for a total of 80%.  Even if the 
diverticulosis rating from June 21, 1996 onward addressed in 
the remand below were to be reduced to 10%, the combined 
rating for these related disabilities would still be 60% and 
therefore sufficient for the assignment of housebound 
benefits.


ORDER

An initial evaluation in excess of 20 percent for the 
appellant's abdominal scarring disability is denied.

An initial evaluation of 10 percent, but not more, for the 
appellant's laminectomy scarring disability is granted, 
subject to the law and regulations governing the award of 
monetary benefits.

An initial evaluation in excess of 50 percent for the 
appellant's diverticulosis disability is denied.

An initial evaluation in excess of 40 percent for the 
appellant's ventral hernia disability is denied.

As of November 1, 2000, an evaluation of 40 percent, but not 
more, for the appellant's ventral hernia disability is 
granted, subject to the law and regulations governing the 
award of monetary benefits.

As of November 1, 2000, the appellant's entitlement to 
housebound benefits is restored.


REMAND

A determination has been made that additional development is 
necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and this case is 
REMANDED to the AMC/RO for action as described below.

In its January 2003 rating action, the RO assigned a 10 
percent evaluation for the pleural effusion based on the 
provisions of Diagnostic Code 6810 that were in effect as of 
the effective date for the grant service connection.  
However, revised criteria were implemented in October 1996, 
but the RO did not arrange for the pulmonary function testing 
required to rate such a disability under the revised 
criteria.  The RO must schedule the appellant for such 
testing and then evaluate the disability pursuant to 
whichever criteria, the old or the revised, are more 
favorable to the appellant.

Also in its January 2003 rating action, the RO determined 
that the upper gastrointestinal imaging performed at a VA 
facility in June 1996 contained information that supported a 
decrease in the rating of the appellant's lower 
gastrointestinal disability from 50 percent to 10 percent.  
Perhaps the RO chose to do this because the evidence of 
record does not contain any VA treatment records dated after 
1996 - despite a notation in the August 2002 VA examination 
report that the appellant had been treated for diverticulitis 
in approximately 1996.  The RO must obtain all pertinent VA 
and private medical records and associate these with the 
claims file.

Therefore, to ensure full compliance with due process 
requirements, this case is REMANDED to the AMC/RO for the 
following:

1.  The AMC/RO must review the claims 
file and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 2005) and implementing 
regulations found at 38 C.F.R. § 3.159 
(2005) is completed.  In particular, the 
AMC/RO must notify the appellant of the 
information and evidence needed to 
substantiate each of his claims, and of 
what part of such evidence he should 
obtain and what part the Secretary will 
attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002); see also Charles v. Principi, 16 
Vet. App. 370, 373-374 (2002) and 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The appellant should be 
told to submit all pertinent evidence 
regarding each claim he has in his 
possession.

2.  The AMC/RO should contact the 
appellant to obtain the names and 
addresses of all medical care providers, 
private or government, that have treated 
him for any pulmonary or gastrointestinal 
problems since 1994.  After securing the 
necessary release(s), the RO should 
obtain those records that have not been 
previously secured.  To the extent there 
is an attempt to obtain records that is 
unsuccessful, the claims file should 
contain documentation of the attempts 
made.  The appellant and his 
representative should also be informed of 
the negative results, and should be given 
opportunity to submit the sought-after 
records.

3.  The AMC/RO should take such 
additional development action(s) as it 
deems proper with respect to the 
increased initial rating pleural effusion 
claim and the increased diverticulosis 
claim on appeal, including arranging for 
any and all appropriate VA examinations, 
such as pulmonary function testing, and 
following all applicable regulations and 
directives implementing the provisions of 
the VCAA delineating VA's duties 
regarding notice and development.  

4.  Upon receipt of any VA examination 
report, the RO should conduct a review to 
verify that all requested opinions have 
been provided.  If information is deemed 
lacking, the RO should refer the report 
to the VA examiner for corrections or 
additions.  See 38 C.F.R. § 4.2.  

5.  Thereafter, the RO should consider 
all of the evidence of record and re-
adjudicate the claims.  If any benefit 
sought on appeal remains denied, the 
appellant should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations, past and current, considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


